                                                                    1   ALVERSON TAYLOR & SANDERS
                                                                        KURT R. BONDS, ESQ.
                                                                    2
                                                                        Nevada Bar #6228
                                                                    3   TREVOR R. WAITE, ESQ.
                                                                        Nevada Bar #13779
                                                                    4   6605 Grand Montecito Parkway, Suite 200
                                                                        Las Vegas, Nevada 89149
                                                                    5   (702) 384-7000
                                                                        FAX (702) 385-7000
                                                                    6
                                                                        efile@alversontaylor.com
                                                                    7   Counsel for Trans Union LLC

                                                                    8
                                                                                               IN THE UNITED STATES DISTRICT COURT
                                                                    9
                                                                                                      FOR THE DISTRICT OF NEVADA
                                                                   10
                                                                         CAROLE DEANGELIS,                                   Case No. 2:19-cv-00690-JCM-VCF
                                                                   11

                                                                   12                           Plaintiff,
ALVERSON TAYLOR & SANDERS




                                                                         v.                                                   JOINT STIPULATION AND ORDER
                                                                   13                                                         EXTENDING DEFENDANT TRANS
                            6605 GRAND MONTECITO PARKWAY




                                                                                                                              UNION LLC’S TIME TO FILE AN
                               (702) 384-7000 FAX (702) 385-7000




                                                                         EQUIFAX INFORMATION SERVICES
                                 LAS VEGAS, NEVADA 89149




                                                                   14                                                         ANSWER OR OTHERWISE RESPOND
                                                                         LLC, TRANS UNION LLC, and WELLS
                                                                         FARGO HOME MORTGAGE,                                 TO PLAINTIFF’S COMPLAINT (FIRST
                                           LAWYERS

                                           SUITE 200




                                                                   15
                                                                                                                              REQUEST)
                                                                   16                           Defendants.
                                                                   17          Plaintiff Carole Deangelis (“Plaintiff”) and Defendant Trans Union LLC (“Trans Union”), by
                                                                   18
                                                                        and through their respective counsel, file this Joint Stipulation Extending Defendant Trans Union’s
                                                                   19
                                                                        Time to File an Answer or Otherwise Respond to Plaintiff’s Complaint.
                                                                   20
                                                                               On April 22, 2019, Plaintiff filed her Complaint. The current deadline for Trans Union to
                                                                   21

                                                                   22   answer or otherwise respond to Plaintiff’s Complaint is May 15, 2019. Trans Union needs additional

                                                                   23   time to locate and assemble the documents relating to Plaintiff’s claims and Trans Union’s counsel
                                                                   24   will need additional time to review the documents and respond to the allegations in Plaintiff’s
                                                                   25
                                                                        Complaint.
                                                                   26
                                                                               Plaintiff has agreed to extend the deadline in which Trans Union has to answer or otherwise
                                                                   27

                                                                   28   respond to Plaintiff’s Complaint up to and including June 5, 2019. This is the first stipulation for

                                                                                                                         1                              KB/26194
                                                                    1   extension of time for Trans Union to respond to Plaintiff’s Complaint
                                                                    2             DATED this 13th day of May, 2019.
                                                                    3                                                                   ALVERSON TAYLOR & SANDERS
                                                                                                                                        _/s/ Trevor R. Waite_________________
                                                                    4                                                                   KURT R. BONDS, ESQ.
                                                                                                                                        Nevada Bar #6228
                                                                    5                                                                   TREVOR R. WAITE, ESQ.
                                                                    6                                                                   Nevada Bar #13779
                                                                                                                                        6605 Grand Montecito Parkway, Suite 200
                                                                    7                                                                   Las Vegas, Nevada 89149
                                                                                                                                        Telephone: (702) 384-7000/Fax: (702) 385-700
                                                                    8                                                                   kbonds@alversontaylor.com
                                                                                                                                        twaite@alversontaylor.com
                                                                    9
                                                                                                                                        Counsel for Trans Union LLC
                                                                   10
                                                                                                                                        KNEPPER & CLARK, LLC
                                                                   11
                                                                                                                                        /s/ Shaina r. Plaksin
                                                                   12                                                                   Matthew I. Knepper, Nevada Bar No. 12796
ALVERSON TAYLOR & SANDERS




                                                                   13                                                                   Miles N. Clark, Nevada Bar No. 13848
                            6605 GRAND MONTECITO PARKWAY




                                                                                                                                        Shaina R. Plaksin, Nevada Bar No. 13935
                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14                                                                   10040 W. Cheyenne Ave., Suite170-109
                                                                                                                                        Las Vegas, NV 89129
                                           LAWYERS

                                           SUITE 200




                                                                   15                                                                   Telephone: (702) 825-6060/Fax: (702) 447-8048
                                                                                                                                        Email: Shaina.plaksin@knepperclark.com
                                                                   16
                                                                                                                                        Email: matthew.knepper@knepperclark.com
                                                                   17                                                                   Email: miles.clark@knepperclark.com
                                                                                                                                        HAINES & KRIEGER, LLC
                                                                   18                                                                   David H. Krieger, Nevada Bar No. 9086
                                                                                                                                        8985 S. Eastern Avenue, Suite 350
                                                                   19
                                                                                                                                        Henderson, NV 89123
                                                                   20                                                                   Telephone: (702) 880-5554/Fax: (702) 383-5518
                                                                                                                                        Email: dkrieger@hainesandkrieger.com
                                                                   21
                                                                                                                                       ORDER
                                                                   22
                                                                                  The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or
                                                                   23
                                                                        otherwise respond is so ORDERED AND ADJUDGED.
                                                                   24

                                                                   25             Dated this 15th day of May, 2019.

                                                                   26

                                                                   27                                                                   UNITED STATES MAGISTRATE JUDGE
                                                                   28   N:\kurt.grp\CLIENTS\26100\26194\pleadings\Deangelis Carole-Joint Stip for Extension of Time to Respond P's Complaint.doc

                                                                                                                                            2                                          KB/26194
